448 So.2d 1129 (1984)
Armon E. ALDRIDGE, Appellant,
v.
YELLOW CAB OF GAINESVILLE, INC., a Florida Corporation, and James E. Daniels, Appellees.
No. AV-97.
District Court of Appeal of Florida, First District.
April 6, 1984.
Rehearing Denied May 15, 1984.
James G. Feiber, Jr. of Salter, Feiber & Yenser, Gainesville, for appellant.
Charles T. Boyd, Jr. of Boyd, Jenerette, Staas, Joos, Williams & Felton, P.A., Jacksonville, for appellees.
PER CURIAM.
Upon examination of the record, we find that appellees failed to conclusively demonstrate *1130 the absence of any genuine issues of fact material to appellant's claims; accordingly, the trial court's granting of final summary judgment was improper. Genuine issues of fact may arise even on undisputed facts where different inferences may reasonably be drawn. See, Gravas v. The Mackle Co., 444 So.2d 1159 (Fla. 3d DCA 1984). Disputed issues of fact remain as to whether the cab driver was the first to reach for a gun and whether his alleged negligent conduct incited the other driver to violence and set into motion a chain of events that resulted in injury to the appellant. The question whether an intervening cause is foreseeable is for the trier of fact. Gibson v. Avis Rent-A-Car System, 386 So.2d 520, 522 (Fla. 1980).
REVERSED and REMANDED.
ERVIN, C.J., and BOOTH and ZEHMER, JJ., concur.